  Case 1:18-cv-02041-MN Document 14 Filed 09/06/19 Page 1 of 2 PageID #: 48



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 Mentone Solutions LLC,

                        Plaintiff,                     Case No. 1:18-cv-02041-MN
        v.                                             Patent Case
 Cradlepoint, Inc.,                                    Jury Trial Demanded
                        Defendant.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Mentone Solutions LLC

hereby dismisses this action with prejudice. According to Rule 41(a)(1), an action may be

dismissed by the plaintiff without order of court by filing a notice of dismissal at any time before

service by the adverse party of an answer. Defendant has not yet answered the Complaint.

Accordingly, Plaintiff voluntarily dismisses this action against Defendant with prejudice pursuant

to Rule 41(a)(1). Each party shall bear its own costs, expenses, and attorneys’ fees.

Dated: September 6, 2019                          DEVLIN LAW FIRM LLC

                                                  /s/ Timothy Devlin
                                                  Timothy Devlin (No. 4241)
                                                  1526 Gilpin Avenue
                                                  Wilmington, DE 19806
                                                  (302) 449-9010
                                                  tdevlin@devlinlawfirm.com

                                                  Isaac Rabicoff
                                                  (pro hac vice admission pending)
                                                  RABICOFF LAW LLC
                                                  73 W. Monroe St.
                                                  Chicago, IL 60603
                                                  (773) 669-4590
                                                  isaac@rabilaw.com

                                                  Attorneys for Plaintiff

                                                 1
  Case 1:18-cv-02041-MN Document 14 Filed 09/06/19 Page 2 of 2 PageID #: 49



                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on September 6, 2019, via the Court’s CM/ECF system.


                                            /s/ Timothy Devlin
                                            Timothy Devlin




                                               2
